Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Bum (KR20180133601); and Yasuo (JP2016080675 A). 
Bum discloses a sensor (20) embedded glove similar to applicant’s claimed sensor embedded glove, but it lacks a lower and upper outside skin pattern and the first elastic layer and second elastic layer include different materials, as specifically defined in claim 1.
Bum and Yasuo teach sensors coupled to gloves formed on a joint portion of a finger to measure flexion and extension of the finger. 
However, neither of these references individually disclose the first and second elastic layer material that is different from the upper outside skin pattern or where the upper inside and outside skin pattern are coupled by sewing, as specifically claimed in claim 1.
Therefore, it is the Examiner’s position that one having ordinary skill in the art would only arrive at the Applicant’s claimed invention using improper hindsight reconstruction based on information gleaned from Applicant’s specification.
Thus, claims 1, 4-7 and 9 are allowed because one having ordinary skill in the art at the time the invention was filed would not have modified Bum, and Yasuo to arrive at the claimed invention without impermissible hindsight reconstruction using knowledge gleaned only from the applicant’s disclosure, and such reconstruction is improper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732